DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU (CN 110884604 B).
	Regarding claim 1, XU teaches a handlebar foldable mechanism, comprising: a base (connecting seat 32) provided with a first snapping groove (lower clamping groove 32-2); a stem (vertical rod 31) connected to the base and pivotable between an unfolded position and a folded position; a first locking assembly (clamping block 34) pivotably connected to the stem and configured to be engaged with the first snapping groove when the stem is pivoted from the folded position to the unfolded position; a lever (folding spanner 33) pivotably connected with the base; and a second locking assembly (L-shaped folding hook 33-2) mounted to the lever, and configured to be connected to at least one of the base and the stem when the stem is at the unfolded position (see Figures 3-5 and 8).
	Regarding claim 2, XU teaches that the first locking assembly comprises a tensioning rod (ring nut 33-8) and a first snap (upper part of clamping block 34), the first snap is connected to the tensioning rod, the first snap is pivotably connected to the stem, and the tensioning rod is pivotably connected to the lever (see Figures 4-5).
	Regarding claim 3, XU teaches that the tensioning rod is provided with a cam cavity, a cam (eccentric wheel 33-7) is arranged to a first end of the lever, the cam is pivotably connected to the base by a first pivot (cylindrical pin 33-6) and arranged eccentrically relative to a central axis of the first pivot, and the cam is fitted in the cam cavity (see Figures 4-5).
	Regarding claim 14, XU teaches a lower connector (upper lug 31-1), wherein the lower connector is fixed to a lower end of the stem, the stem is pivotably connected to the base by the lower connector, and the stem is pivotably connected to the first locking assembly by the lower connector (see Figures 4-5).
	Regarding claim 15, XU teaches a tool for riding instead of walk, comprising a handlebar foldable mechanism, the handlebar foldable mechanism comprising: a base (connecting seat 32) provided with a first snapping groove (lower clamping groove 32-2); a stem (vertical rod 31) connected to the base and pivotable between an unfolded position and a folded position; a first locking assembly (clamping block 34) pivotably connected to the stem and configured to be engaged with the first snapping groove when the stem is pivoted from the folded position to the unfolded position; a lever (folding spanner 33) pivotably connected with the base; and a second locking assembly (L-shaped folding hook 33-2) mounted to the lever, and configured to be connected to at least one of the base and the stem when the stem is at the unfolded position (see Figures 3-5 and 8).
	 Regarding claims 16-17, XU teaches all the limitations as discussed above in claims 2-3.
	Regarding claim 20, XU teaches that the tool for riding instead of walk is a scooter (see Figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over XU (CN 110884604 B) in view of Yu et al. (US 9,533,730 B2) hereinafter, Yu.
	Regarding claim 7, XU teaches the handlebar foldable mechanism according to claim 2. However, XU does not teach hat the second locking assembly comprises a second snap and a second spring, the lever is provided with a slot, the stem is provided with a second snapping groove, the second snap is mounted to the lever and movable along the slot to be engaged into and separated from the second snapping groove, the second spring is arranged in the slot, a first end of the second spring abuts against a wall of the slot, and a second end of the second spring abuts against the second snap.
	Yu teaches that the second locking assembly (second buckling portion 162) comprises a second snap (buckling member 1621) and a second spring (spring 1623), the lever (extended handle 161) is provided with a slot, the stem is provided with a second snapping groove (hook groove 154), the second snap is mounted to the lever and movable along the slot to be engaged into and separated from the second snapping groove, the second spring is arranged in the slot, a first end of the second spring abuts against a wall of the slot, and a second end of the second spring abuts against the second snap (see Figures 10-11, Col. 7, Lines 3-26).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify XU’s mechanism, in view of Yu, with a slidable snap. Doing so would lead to an easier and more convenient mechanism.
	Regarding claim 8, the combination of XU in view of Yu teaches that the second locking assembly further comprises a slide knob (pulling member 1622), the slot is a through slot, the second snap is arranged on a first side of the slot, the slide knob is arranged on a second side of the slot and opposite to the second snap, and the first snap is connected to the slide knob (see Figures 10-11, Col. 7, Lines 3-26).
	Regarding claim 9, the combination of XU in view of Yu teaches that the slide knob comprises a first abutting part, the first locking assembly comprises a first limiting part (part of extended handle 161 abutting upper part of pulling member 1622 moving up), and the first limiting part is configured to be engaged with the first abutting part when the lever is pivoted to a preset position along a direction running away from the stem (see Figures 10-11, Col. 7, Lines 3-26).
	Regarding claim 10, the combination of XU in view of Yu teaches that the slide knob comprises a second abutting part, the base is provided a second limiting part (part of extended handle 161 abutting lower part of pulling member 1622 moving down), and the second limiting part is configured to be engaged with the second abutting part when the lever is pivoted to a preset position along a direction running away from the stem (see Figures 10-11, Col. 7, Lines 3-26).
	Regarding claim 11, the combination of XU in view of Yu teaches that a third snap (guiding plane 156), wherein the third snap is mounted to the stem, and the second snapping groove is formed in the third snap (see Figures 10-11, Col. 8, Lines 13-21).
Allowable Subject Matter
Claims 4-6, 12-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4 and 18 teach that an end of the tensioning rod is provided with external threads, the end of the tensioning rod is threadedly fitted in the threaded sleeve, the first snap is provided with a snap through hole, and the first bolt passes through the snap through hole to be threadedly fitted with the threaded sleeve. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 12 teaches that the second snapping groove is formed between the half-round head of the half-round head screw and the stem. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 13 teaches that a second end of the limiting elastic member is configured to abut against the lever when the lever is pivoted to a preset position along a direction running away from the stem. A combination of these limitations and the other recited features was not reasonably found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach handlebar foldable mechanisms of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618